United States District Court
NORTHERN DISTRICT OF TEXAS

nALLAs nlesloN
curran srArEs or aimsch §
§
v. § cAsa No. 3; is_CR_ooiz;s-s
§
uLisEs oaaraL-MAGANA (06) §

ORI)ER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNI'I`ED S'I`A'I`ES MAGISTRATE JUDGE CONCERNING PLEA ()F GUILTY

After reviewing all relevant matters of i'ecord, including the Notice Regardin g Entry of a Piea of Guiity, the Consent

of the defendant, and the Report and Recornmendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Piea of Guilty is correct, and it is hereby accepted by the Cour“t. Accordingly, the Court accepts the plea of guilty, and
ULISES OREJEL MAGANA is hereby adjudged guilty of 21 U.S.C. §§ 846, 841 (a)(l) and (b)(l)(A)(i)]; Conspiracy
to Possess with Intent to Distribute a Controlled Substance. Sentence wiil be imposed in accordance with the Court‘s
scheduling order.

E]

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likeiy to dee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)
or (c).

Upon motion, this matter shaft be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by ciear and convincing evidence, of whether the defendant is Eikely to flee or pose a danger to any other
person or the community if reieased under § 3142(!)) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(21)(2). The defendant shall self-surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
i:l The Government has recommended that no sentence of imprisonment be imposed, and
i:l This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of reiease for

determination, by clear and convincing evidence, of whether the defendant is iil<eiy to flee or pose a danger to any
other person cr the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3¥43(;1)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3 t45(c) why he/'she should not be detained under § 3¥43(a)(2). This matter
shail be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3¥45(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or (c).

ila
SIGNED this § § day of January, 2019.

ayth ~~~~~

KaREN GREN sCHOLER
uNiTED srAn~:s oisrRicr moon

.c.____"_w

 

